 
Exhibit 10.1
 
 


 
FIRST AMENDMENT TO AGREEMENT RELATING TO RETENTION AND
NONCOMPETITION AND OTHER COVENANTS
 
First Amendment (the “First Amendment”), dated as of March 23, 2010 (the
“Effective Date”), to Agreement Relating to Retention and Noncompetition and
Other Covenants by and between Lazard Group LLC, a Delaware limited liability
company, and successor to Lazard LLC (“Lazard”), on its behalf and on behalf of
its subsidiaries and affiliates (collectively with Lazard, and its and their
predecessors and successors, the “Firm”), and Kenneth M. Jacobs (the
“Executive”), dated as of March 18, 2005 (the “Agreement”); and
 
WHEREAS, the Firm and the Executive wish to amend the Agreement to (i) make
Lazard Ltd, a company incorporated under the laws of Bermuda (“PubliCo”), a
party to the Agreement, as amended by the First Amendment, through PubliCo’s
execution of the First Amendment, and (ii) modify Schedule I to such Agreement
to, among other things, reflect the Executive’s appointment as Chairman and
Chief Executive Officer of Lazard and PubliCo and to revise certain terms of the
Agreement in order to be consistent with agreements with other executive
officers of Lazard and PubliCo.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive, Lazard and PubliCo hereby agree as follows:
 
Effective as of the Effective Date, PubliCo shall become a party to the
Agreement and Schedule I of the Agreement shall hereby be amended and restated
in the form attached hereto.
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Executive and the Board of Directors of each of Lazard
and PubliCo have caused this First Amendment to be executed and delivered on the
date first above written.
 
 
March 23, 2010

 
by
  /s/ Kenneth M. Jacobs  
Kenneth M. Jacobs
   



 
March 23, 2010                                                               
LAZARD GROUP LLC,
 
(on its behalf, and on behalf of its
subsidiaries and affiliates)
 
by
  /s/ Scott D. Hoffman   Name:
 Scott D. Hoffman
  Title:
 Managing Director and General Counsel



 
March 23, 2010                                                              

  LAZARD LTD,  
by
  /s/ Scott D. Hoffman   Name:
Scott D. Hoffman
  Title:
Managing Director and General Counsel





 
 
2

--------------------------------------------------------------------------------


 
 
SCHEDULE I


 
Name (as per Preamble):
 
 
Mr. Kenneth M. Jacobs





Effective upon the effective date of the First Amendment to this Agreement (the
“First Amendment Effective Date”), this Schedule I shall take effect and its
provisions shall constitute binding and enforceable agreements of the Firm.
 
 
 1.            Title.  Notwithstanding anything to the contrary contained in
Section 3(b) of this Agreement, from the First Amendment Effective Date through
the third anniversary thereof, the Executive shall serve as Chairman and Chief
Executive Officer of Lazard Group LLC and PubliCo.
 
 
 2.            Compensation.  Notwithstanding anything to the contrary contained
in Sections 3(c)(i) and (ii) of this Agreement, subject to the Executive’s
continued employment with the Firm, during the period from the First Amendment
Effective Date through the third anniversary thereof, the Executive shall be
entitled to receive (i) an annual base salary of not less than $900,000 (“Base
Salary”) and (ii) so long as the Executive remains employed by the Firm through
the end of the applicable fiscal year of Lazard, an annual bonus to be
determined under the terms of the applicable annual bonus plan of Lazard on the
same basis as annual bonuses are determined for other executive officers of
PubliCo.  It is the Firm’s current intention, but not obligation, that such
bonus will be paid in the same ratio of cash to equity awards as is applicable
to executives of the Firm receiving bonuses at a level comparable to the bonus
of the Executive.  For purposes hereof, the term Base Salary shall refer to Base
Salary as in effect from time to time, including any increases.  Notwithstanding
anything to the contrary contained in Section 3(c)(iv) of this Agreement, during
the portion of the Term commencing on the First Amendment Effective Date,
subject to the Executive’s continued employment, the Executive shall be eligible
to participate in the employee retirement and welfare benefit plans and programs
of the type made available to the senior most executives of the Firm generally,
in accordance with their terms and as such plans and programs may be in effect
from time to time, including, without limitation, savings, profit-sharing and
other retirement plans or programs, 401(k), medical, dental, flexible spending
account, hospitalization, short-term and long-term disability and life insurance
plans.  From the First Amendment Effective Date through the third anniversary
thereof, subject to the Executive’s continued employment with the Firm, the
Executive will have a limited right to personal use
of the Firm’s corporate aircraft, in a manner that is subject to, and determined
in accordance with the limitations imposed by, the aircraft usage policy adopted
by the Compensation Committee as in effect from time to time and will be
required to reimburse the Firm for the cost of such personal usage at the times
and in the amounts set forth in such policy.
 
 
 

3

--------------------------------------------------------------------------------


 
 
 3.            Severance Pay and Benefits under Certain
Circumstances.  Notwithstanding anything to the contrary contained in Section
3(d) of this Agreement, in the event that during the period commencing on the
First Amendment Effective Date and concluding on the third anniversary thereof,
the Executive’s employment with the Firm is terminated by the Firm without Cause
or by the Executive for Good Reason (in each case, as defined below) (a
“Qualifying Termination”), Lazard shall pay the Executive, in a lump sum in cash
within thirty (30) days after the Date of Termination (as defined below), the
aggregate of the following amounts:  (i) any unpaid Base Salary through the Date
of Termination; (ii) any earned and unpaid bonus amounts for fiscal years of
Lazard completed prior to the Date of Termination (determined in accordance with
paragraph 2 above and with any such bonus to be paid in full in cash); and (iii)
the product of (1) the “Severance Multiple” (as defined below) and (2) the sum
of (x) the Base Salary and (y) the average annual bonus (or, to the extent
applicable, cash distributions, and including any bonuses paid in the form of
equity awards based on the grant date value of such equity awards in accordance
with the normal valuation methodology used by Lazard) paid or payable to the
Executive for the two completed fiscal years of Lazard immediately preceding the
fiscal year during which occurs the Date of Termination (the “Average Bonus”);
provided that, if the Date of Termination occurs prior to January 1, 2011, the
“Average Bonus” shall be equal to the annual bonus (or, to the extent
applicable, cash distribution, and including any bonus paid in the form of
equity awards based on the grant date value of such equity awards in accordance
with the normal valuation methodology used by Lazard) paid or payable to the
Executive for the 2009 fiscal year of Lazard.  In addition, subject to the
immediately following sentence, for the remainder of the Executive’s life and
that of his current spouse, the Executive, his spouse and his eligible
dependents shall continue to be eligible to participate in the medical and
dental benefit plans of Lazard on the same basis as the Executive participated
in such plans immediately prior to the Date of Termination, to the extent that
the applicable plan permits such continued participation for all or any portion
of such period (it being agreed that Lazard will use its reasonable best efforts
to cause such continued coverage to be permitted under the applicable plan for
the entire period).  The foregoing coverage shall be provided following
termination of the Executive’s employment for any reason other than for Cause;
provided, however, that the Executive (or the Executive’s current spouse or
estate, as applicable) shall be solely responsible for the full cost of all
premiums related to the foregoing coverage, other than any such coverage that is
provided during the period of months equal to the product of (1) 12 and (2) the
Severance Multiple, following termination of the Executive’s employment by the
Firm without Cause or by the Executive for Good Reason (during which period such
coverage shall be provided at the same cost to the Executive (or the Executive’s
current spouse or estate, as applicable) as was provided to the Executive
immediately prior to the Date of Termination).  For purposes of the provision of
the health care benefits as provided above, the amount of such health care
benefits provided in any given calendar year shall not affect the amount of such
benefits provided in any other calendar year, and the Executive’s right to the
health care benefits may not be liquidated or exchanged for any other benefit.
 
 
4

--------------------------------------------------------------------------------


 
 
In addition, in the case of a Qualifying Termination, with respect to the fiscal
year of Lazard during which the Date of Termination occurs, the Executive shall
receive a pro-rata annual bonus payable in cash determined as follows:
 
(i) if (A) the Date of Termination occurs prior to or on the third anniversary
of the First Amendment Effective Date and (B) with respect to the fiscal year
during which the Date of Termination occurs, (1) the Executive was reasonably
expected by Lazard to be a “covered employee” (within the meaning of Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)) prior to
his Date of Termination, and (2) the annual bonus that the Executive was
eligible to receive for such year was originally intended by Lazard to satisfy
the performance-based exception under Section 162(m) of the Code (without regard
to any entitlement to payment upon termination of employment), the Executive’s
pro-rata annual bonus shall equal the product of (a) the amount determined by
the Compensation Committee based on the Firm’s actual performance for the fiscal
year of the Firm in which the Date of Termination occurs on the same basis as
annual bonuses are determined for other executive officers of the Firm (which,
subject to the limits on any such bonus due to the level of satisfaction of the
performance goals previously established for purposes of Section 162(m) of the
Code, shall not represent (on an annualized basis) a percentage of the
Executive’s bonus for the fiscal year preceding the fiscal year in which the
Date of Termination occurs that is lower than the average corresponding
percentage applicable to active executives of Lazard who received bonuses for
such prior fiscal year in amounts within 5% of the Executive’s bonus for such
prior fiscal year), and (b) a fraction, the numerator of which is the number of
days elapsed in the fiscal year of Lazard in which occurs the Date of
Termination through the Date of Termination, and the denominator of which is 365
(the “Pro-Ration Fraction”); or
 
(ii) if the Date of Termination occurs prior to or on the third anniversary of
the First Amendment Effective Date and either (A) with respect to the fiscal
year during which the Date of Termination occurs, the Executive is not
reasonably expected by Lazard to be a “covered employee” (within the meaning of
Section 162(m) of the Code) prior to his Date of Termination or (B) the annual
bonus that the Executive was eligible to receive for the year in which the Date
of Termination occurs was not originally intended by Lazard to satisfy the
performance-based exception under Section 162(m) of the Code, the pro-rata
annual bonus shall equal the product of (1) the Average Bonus and (2) the
Pro-Ration Fraction.
 
The pro-rata annual bonus determined pursuant to clause (i) or (ii) above, as
applicable, shall be paid at such time or times as Lazard otherwise makes
incentive payments for such fiscal year (and in all events no earlier than
January 1st, and no later than March 15th, of the year following the year in
which the Date of Termination occurs).
 
For all purposes of this Agreement, including without limitation, Sections
2(g)(ii) and Section 5(a), a resignation by the Executive for Good Reason shall
be treated as a termination of the Executive by the Firm without Cause.
 
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this paragraph 3 of this Schedule and such
amounts shall not be reduced whether or not the Executive obtains other
employment.  Except as provided in Section 16(f) of this Agreement, the Firm’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the Firm
may have against the Executive.
 
 
5

--------------------------------------------------------------------------------


 
 
 4.            Certain Definitions.  For purposes of the Agreement and this
Schedule I, as applicable, the following terms shall have the following
meanings:
 
Notwithstanding the definition of “Date of Termination” set forth in Section 5
of the Agreement, for all purposes of the Agreement, including Section 5, and
this Schedule I, “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Firm for Cause, the date of receipt of the
written notice of termination from the Firm or any later date specified therein
within 30 days after the Executive’s receipt of such notice, as the case may be,
(ii) if the Executive’s employment is terminated by the Firm other than for
Cause or Disability, the date on which the Firm notifies the Executive in
writing of such termination, (iii) if the Executive’s employment is voluntarily
terminated by the Executive without Good Reason, the date as specified by the
Executive in the Notice of Termination, which date shall not be less than three
months after the Executive notifies the Firm in writing of such termination,
unless waived in writing by the Firm, (iv) if the Executive’s employment is
terminated by the Executive for Good Reason, the earlier of (A) the last day of
the cure period (assuming no cure has occurred) and (B) the date Lazard formally
notifies the Executive in writing that it does not intend to cure, unless Lazard
and the Executive agree to a later date, which shall in no event be later than
30 days following the first to occur of the dates set forth in clauses (A) and
(B) of this clause (iv), and (v) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the date on which the Executive’s employment due to
Disability is effective for purposes of the applicable long-term disability plan
of the Firm, as the case may be.  The Firm and the Executive shall take all
steps necessary (including with regard to any post-termination services by the
Executive) to ensure that any termination of the Executive’s employment
described in the Agreement, including Schedule I, constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein (or in the Agreement) to the contrary, (x) to the
extent that any amounts owed to the Executive under the Agreement (including
this Schedule I) are payable upon his termination of employment and are subject
to Section 409A of the Code, then to the extent required in order to comply with
Section 409A of the Code, such amounts shall not be payable to the Executive
unless and until his termination of employment constitutes a “separation from
service,” within the meaning of Section 409A of the Code, including, without
limitation, the default presumptions thereof and (y) the date on which such
separation from service takes place shall be the “Date of Termination.”
 
Notwithstanding the definition of “Cause” set forth in Section 2(g)(iv) of the
Agreement, from and after the First Amendment Effective Date, for all purposes
of this Agreement, including Section 2(g)(iv) and this Schedule I, “Cause” shall
mean:  (A) conviction of the Executive of, or a guilty or nolo contendere plea
(or the equivalent in a non-United States jurisdiction) by the Executive to, a
felony (or the equivalent in a non-United States jurisdiction), or of any other
crime that legally prohibits the Executive from working for the Firm; (B) breach
by the Executive of a regulatory rule that materially adversely affects the
Executive’s ability to perform his duties to the Firm; (C) willful and
deliberate failure on the part of the Executive (i) to perform his employment
duties in any material respect or (ii) to follow specific reasonable directions
received from the Board of Directors of PubliCo, in each case following written
notice to the Executive of such failure and, if such failure is curable, the
Executive’s failing to cure such failure within a reasonable time (but in no
event less than 30 days after actual receipt by Executive of such written
notice); or (D) a breach of the Covenants that is (individually or combined with
other such breaches) demonstrably and materially injurious to Lazard or any of
its affiliates.  Notwithstanding the foregoing, with respect to the events
described in clauses (B) and (C)(i) hereof, the Executive’s acts or failure to
act shall not constitute Cause to the extent taken (or not taken) based upon the
direct instructions of the Board of Directors of PubliCo.
 
 
6

--------------------------------------------------------------------------------


 
“Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect as of the First Amendment Effective Date, or any
other action by the Firm which results in a material diminution in such
position, authority, duties or responsibilities from the level in effect as of
the First Amendment Effective Date, (ii) a material breach by the Firm of the
terms of this Agreement, including, without limitation, any material failure by
the Firm to comply with paragraph 2 of this Schedule, or (iii) any requirement
that the Executive’s principal place of employment be relocated to a location
that increases the Executive’s commute from his primary residence by more than
30 miles.  In the event of a termination for Good Reason, the notice
requirements of Section 1 shall not apply.  Notwithstanding the foregoing, a
termination for Good Reason shall not have occurred unless (i) the Executive
gives written notice to Lazard of termination of employment within ninety (90)
days after the Executive first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and Lazard has failed within thirty (30)
days after receipt of such notice to cure the circumstances constituting Good
Reason, and (ii) the Executive’s “separation from service” (within the meaning
of Section 409A of the Code) occurs no later than two years following the
initial existence of one or more of the circumstances giving rise to Good
Reason.
 
            “Severance Multiple” shall equal (i) two (2), if the Date of
Termination occurs prior to a Change of Control, or (ii) three (3), if the Date
of Termination occurs on or following the date of a Change of Control; provided,
however, that until the date that Lazard and/or PubliCo has granted to the
Executive a Qualifying Award (as defined below) pursuant to a new long-term
incentive plan to be established by the Compensation Committee or the Board of
Directors of PubliCo following the First Amendment Effective Date and developed
in consultation with the Executive (which Qualifying Award may be subject to
vesting and other performance criteria set forth in the long-term incentive plan
and any applicable award agreement governing such Qualifying Award), the
severance multiple in clause (i) of this sentence shall be three
(3).  “Qualifying Award” shall mean an award that (a) has a grant date value as
reasonably agreed to in good faith by the Executive on the one hand, and Lazard
and PubliCo on the other hand, and (b) becomes fully vested (and if applicable,
exercisable) upon the occurrence of a Change of Control or a Qualifying
Termination.
 
 5.            Excise Tax.  In the event it shall be determined that any
payment, benefit, or distribution by the Firm to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement (including, without limitation, this Schedule I) or
otherwise, but determined without regard to any additional payments required
under this paragraph) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code (or any similar provision of state, local or foreign
law) or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
but excluding any income taxes and penalties imposed pursuant to Section 409A of
the Code, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.
 
 
7

--------------------------------------------------------------------------------


 
The Firm’s obligation to make Gross-Up Payments under this paragraph 5 shall not
be conditioned upon the Executive’s termination of employment.  All
determinations required to be made under this paragraph, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Deloitte & Touche LLP or such other certified public accounting firm
reasonably acceptable to the Firm as may be designated by the Executive (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
Lazard and the Executive within fifteen (15) business days after the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by Lazard.  All fees and expenses of the Accounting Firm shall be
borne solely by the Firm.  Any Gross-Up Payment shall be paid by the Firm to the
Executive within five days after the later of (i) the due date for the payment
of any Excise Tax, and (ii) the receipt of the Accounting Firm’s
determination.  Any determination by the Accounting Firm shall, absent manifest
error, be binding upon the Firm and the Executive.  As a result of the
uncertainty in the application of Sections 4999 and 280G of the Code at the time
of the initial determination by the Accounting Firm hereunder, it is possible
that Gross-Up Payments should have been made by the Firm but were not made
(“Underpayment”) or that Gross-Up Payments which were made by the Firm should
not have been made (“Overpayment”).  In the event that there occurs an
Underpayment and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the Firm
to or for the benefit of the Executive.  In the event that there occurs an
Overpayment and the Executive becomes entitled to receive any refund with
respect to the Excise Tax, the Executive shall promptly pay to the Firm the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).
 
Any Gross-Up Payment (including any Underpayment), as determined pursuant to
this paragraph 5, shall be paid by the Firm to the Executive as provided above;
provided that, the Gross-Up Payment shall in all events be paid no later than
the end of the Executive’s taxable year next following the Executive’s taxable
year in which the Excise Tax (and any income or other related taxes or interest
or penalties thereon) on a Payment is remitted to the Internal Revenue Service
or any other applicable taxing authority or, in the case of amounts relating to
a claim from the Internal Revenue Service or another tax authority that does not
result in the remittance of any federal, state, local and foreign income,
excise, social security and other taxes, the calendar year in which the claim is
finally settled or otherwise resolved.  Notwithstanding any other provision of
this paragraph 5, the Firm may, in its sole discretion, to comply with any tax
withholding requirements, withhold and pay over to the Internal Revenue Service
or any other applicable taxing authority, for the benefit of the Executive, all
or any portion of any Gross-Up Payment, and the Executive hereby consents to
such withholding.
 
 
8

--------------------------------------------------------------------------------


 
 
6.            Section 409A.  It is the intention of the parties that the
payments and benefits to which the Executive could become entitled pursuant to
this Agreement (including Schedule I), as well as the termination of the
Executive’s employment under this Agreement, comply with or are exempt from
Section 409A of the Code.  In this regard, notwithstanding anything in this
Agreement to the contrary, all cash amounts that become payable under Section 3
of this Schedule I on account of the Executive’s termination of employment which
is an “involuntary separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(n)) shall be paid as provided under Section 3 of
this Schedule I and in no event later than March 15 of the year following the
year in which the Date of Termination occurs.  In the event the parties
determine that the terms of this Agreement, including this Schedule I, do not
comply with Section 409A of the Code, they will negotiate reasonably and in good
faith to amend the terms of this Agreement and/or Schedule I such that they
comply with, or are exempt from, Section 409A of the Code (in a manner that
attempts to minimize the economic impact of such amendment on the Executive and
the Firm) within the time period permitted by the applicable Treasury
Regulations and in accordance with IRS Notice 2010-6 and other applicable
guidance.  All expenses or other reimbursements owed to the Executive under this
Agreement (including this Schedule I) shall be payable in accordance with the
Company’s policies in effect from time to time, but in any event, to the extent
required in order to comply with Section 409A of the Code, shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive.  In addition, to the extent
required in order to comply with Section 409A of the Code, no such reimbursement
or expenses eligible for reimbursement in any taxable year shall in any way
affect the expenses eligible for reimbursement in any other taxable year and the
Executive’s right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchanged for another benefit.  Notwithstanding any other
provision of this Schedule I or the Agreement, if (i) the Executive is to
receive payments or benefits by reason of his separation from service (as such
term is defined in Section 409A of the Code) other than as a result of his
death, (ii) the Executive is a “specified employee” within the meaning of
Section 409A of the Code for the period in which the payment or benefit would
otherwise commence, and (iii) such payment or benefit would otherwise subject
the Executive to any tax, interest or penalty imposed under Section 409A of the
Code (or any regulation promulgated thereunder) if the payment or benefit would
commence within six months of a termination of the Executive’s employment, then
such payment or benefit will instead be paid as provided in this Section
6.  Such payments or benefits which would have otherwise been required to be
made over such six month period will be paid to the Executive (or his estate, as
the case may be) in one lump sum payment or otherwise provided to the Executive
(or his estate, as the case may be) on the earlier of (i) the first business day
that is six months and one day after the termination of the Executive’s
employment or (ii) the fifth business day following the Executive’s
death.  Thereafter, the payments and benefits will continue, if applicable, for
the relevant period set forth in the Agreement or this Schedule I, as the case
may be.
 
 
9

--------------------------------------------------------------------------------


 
 7.            Miscellaneous.
 
The Executive’s HoldCo Interests (as per Section 2(b) of the Agreement) are
1.95% and the Executive’s Profit Interests (as per Section 2(d) of the
Agreement) are 1.95%.
 
Section 3(b).  Section 3(b) of the Agreement is hereby amended to replace the
reference to the “CEO” with a reference to the “Board of Directors of PubliCo”.
 
Section 3(c)(ii).  Section 3(c)(ii) of the Agreement is hereby amended to
replace the reference to the “CEO” with a reference to the “Compensation
Committee of the Board of Directors of PubliCo” and to delete the proviso that
follows.
 
Section 5(a).  Section 5(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:  The Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Firm.  The Executive further
acknowledges and agrees that in connection with the Reorganization, and in the
course of the Executive’s subsequent employment with the Firm, the Executive has
been and shall be provided with access to sensitive and proprietary information
about the clients, prospective clients, knowledge capital and business practices
of the Firm, and has been and shall be provided with the opportunity to develop
relationships with clients, prospective clients, consultants, employees,
representatives and other agents of the Firm, and the Executive further
acknowledges that such proprietary information and relationships are extremely
valuable assets in which the Firm has invested and shall continue to invest
substantial time, effort and expense.  As a Managing Director and Class A Member
of Lazard, the Executive is currently bound by certain restrictive covenants,
including a noncompetition restriction, pursuant to the terms of the Goodwill
Agreement.  Accordingly, the Executive hereby reaffirms and agrees that while
employed by the Firm and thereafter until (i) three months after the Executive’s
date of termination of employment for any reason other than a termination by the
Firm without Cause or by the Executive for Good Reason or (ii) one month after
the date of the Executive’s termination by the Firm without Cause or by the
Executive for Good Reason (in either case, the date of such termination, the
“Date of Termination,” and such period, the “Noncompete Restriction Period”),
the Executive shall not, directly or indirectly, on the Executive’s behalf or on
behalf of any other person, firm, corporation, association or other entity, as
an employee, director, advisor, partner, consultant or otherwise, engage in a
“Competing Activity,” or acquire or maintain any ownership interest in, a
“Competitive Enterprise.”  For purposes of this Agreement, (i) “Competing
Activity” means the providing of services or performance of activities for a
Competitive Enterprise in a line of business that is similar to any line of
business to which the Executive provided services to the Firm in a capacity that
is similar to the capacity in which the Executive acted for the Firm while
employed by the Firm, and (ii) “Competitive Enterprise” shall mean a business
(or business unit) that (A) engages in any activity or (B) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity in which the Firm is engaged up to and
including the Executive’s Date of Termination.  Further, notwithstanding
anything in this Section 5, the Executive shall not be considered to be in
violation of this Section 5 solely by reason of owning, directly or indirectly,
any stock or other securities of a Competitive Enterprise (or comparable
interest, including a voting or profit participation interest, in any such
Competitive Enterprise) if the Executive’s interest does not exceed 5% of the
outstanding capital stock of such Competitive Enterprise (or comparable
interest, including a voting or profit participation interest, in such
Competitive Enterprise).
 
 
10

--------------------------------------------------------------------------------


 
Section 6.  Section 6 of the Agreement is hereby amended to replace the
definition of “Client” with the following definition:  “Client” means any client
or prospective client of the Firm, whether or not the Firm has been engaged by
such Client pursuant to a written agreement; provided that an entity which is
not a client of the Firm shall be considered a “prospective client” for purposes
of this sentence only if the Firm made a presentation or written proposal to
such entity during the 12-month period preceding the Date of Termination or was
preparing to make such a presentation or proposal at the time of the Date of
Termination.
 
Section 12.  Section 12 of this Agreement is hereby amended to replace all
references to the New York Stock Exchange, Inc.” and the “NYSE” with references
to the “Financial Industry Regulatory Authority” and “FINRA”, as applicable.
 
Section 16(b).  Paragraphs 2, 3, 4, 5 and 6 of this Schedule I are hereby added
to the list of Sections in Section 16(b) of this Agreement.
 
Section 16(d).  Section 16(d) of the Agreement is hereby amended to replace all
references to the “CEO” with references to the “Board of Directors of PubliCo”.
 
Section 16(f).  Section 16(f) of this Agreement is hereby amended to add the
following words at the end thereof:  “except to the extent such withholding or
offset is not permitted under Section 409A of the Code without the imposition of
additional taxes or penalties on the Executive.”
 
 
 



/s/ KMJ
Initialed by the Executive

 

 

/s/ SDH 
Initialed by Lazard

 

 

/s/ SDH
Initialed by PubliCo




 

11

--------------------------------------------------------------------------------

 
 